Citation Nr: 1524113	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-31 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1972 to November 1972. 

The case is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Muskogee Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2014 the Veteran and his wife testified at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the appellant's claim.  The VVA file includes the July 2014 hearing transcript.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.

The issues of entitlement to service connection for skin cancer, diabetes mellitus and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  There is no evidence that the Veteran set foot on land in the Republic of Vietnam, that he served within the inland waters of Vietnam, or that he was otherwise exposed to an herbicide agent during service.

2.  The preponderance of the evidence does not show that the Veteran's hypertension had its onset in service or within one year of service discharge, or that the disability is related to service.  Hypertension cannot be presumed to be due to herbicide exposure in service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The RO's notice letters dated in March 2012 (see VVA) and October 2012 advised the Veteran of the foregoing elements of the notice requirements prior to the initial adjudication of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, with these letters, the RO effectively satisfied the notice requirements with respect to the issue decided herein on appeal.  Nothing more is required.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as identified VA and private medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his attorney has identified any other outstanding evidence and none is found by the Board.

VA has not provided an examination nor was an expert opinion obtained with regard to the hypertension issue.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has stated that his hypertension is related to his active service, to include herbicide exposure therein.  The Board has considered these statements.  However, as discussed in further detail below, the evidence does not establish that his hypertension manifested during service or within an applicable presumptive period.  Nor is there an indication of an association between his hypertension and any aspect of his service.  For both of these independent and sufficient reasons, the Board concludes that VA has no duty to provide an examination or obtain an opinion in this case.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (general lay assertion of nexus insufficient to entitle claimant to a VA examination or opinion).

Discussion of the Veteran's July 2014 Board hearing is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue as listed above was identified at the hearing.  Notably, both the Veteran and his attorney declined to provide testimony in support of this claim.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including hypertension (cardiovascular-renal disease), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Moreover, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension (cardiovascular-renal disease) is listed as a chronic disability under 38 C.F.R. § 3.309(a); therefore, this disability may be subject to service connection based on continuity of symptomatology. 

Service connection may also be establish for a veteran who has been exposed to an herbicide agent during active military service for specified diseases to include leukemia and diabetes mellitus, type 2. Service connection is warranted even if these disorders were not shown during active duty. 38 C.F.R. § 3.309(e) .

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

"Service in Vietnam" means actual service in the country of Vietnam during the specified period; service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit.  Haas, 525 F.3d at 1193-1194.  

Notably, there is no secondary exposure presumption from handling equipment once used in Vietnam.  In this regard, there are no studies showing harmful health effects for secondary or remote herbicide contact.   See VA Adjudication Procedures Manual Rewrite M21-1MR, pt. IV, subpt. ii, ch.2, § C.10.q.

Moreover, in July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  A determination was made by the Secretary, based on Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for certain health outcomes, including hypertension.  75 Fed. Reg. 81332 (December 27, 2010).

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

III.  Factual Background and Analysis

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran claims that his hypertension is related to his active service, to include his exposure to herbicides therein.  In this regard, the Veteran maintains that over the course of seven months at Travis Air Force Base, he routinely inspected nets and pallets that had been returned from Vietnam and were covered in Agent Orange and other chemicals.  See February 2013 statement, September 2013 Notice of Disagreement and July 2014 hearing transcript.

Service personnel records show that the Veteran was stationed at Travis Air Force Base, California, in 1972; he worked as a nets and pallets inspector.

STRs are negative for a diagnosis of hypertension.  Specifically, the Veteran was not diagnosed with hypertension at the time of his October 1971 enlistment report of medical examination; his blood pressure reading at that time was 128/70.  A November 1972 separation examination report is negative for a hypertension diagnosis and shows a blood pressure reading of 118/70.

Post-service private and VA medical records show the first evidence of a diagnosis of benign essential hypertension in March 2011. 

The file also contains an June 2013 formal finding of a lack of information required to concede the Veteran's exposure to Agent Orange.  The finding notes that the available information was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC), regarding the use of herbicides in California.  It was also insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  Moreover, JSRRC noted that information obtained from VA's Compensation and Pension Service does not indicate any use, storage, or testing of Agent Orange in California.

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the appeal must be denied.

The evidence of record does not show, nor does the Veteran assert, that service connection for hypertension is warranted on a direct basis.  As noted above, the evidence does not show that he experienced the onset of hypertension during his military service.  Pursuant to VA regulations, "the term hypertension means that the diastolic blood pressure is predominately 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm."  38 C.F.R. § 4.101, Diagnostic Code 7101 Note (1).  The available STRs do not reflect any complaints of, or treatment sought for, any problem related to high blood pressure during active duty or indicate that his blood pressure levels reached the thresholds for hypertension as defined by VA regulations.  Thus, the preponderance of the evidence does not support a finding that the Veteran's hypertension began during his military service.

The record also fails to show by objective evaluation that he manifested any hypertension to a degree of 10 percent by November 1973 (within the first year following his active duty service discharge, in September 1968).  The first recorded diagnosis of hypertension is not until 2011, nearly 40 years after service.  (Even the Veteran's assertion of a diagnosis in the 1980's, see February 2013 statement, would put it outside the one year period required.)

Regarding the contentions that the Veteran's hypertension was caused by his exposure to herbicides in service, hypertension is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In fact, it is on the NAS list of health outcomes for which a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted.  75 Fed. Reg. 81332 (December 27, 2010).  Therefore, the criteria for presumptive service connection for hypertension on the basis of herbicide exposure have not been satisfied.

The Veteran has submitted an EPA report  (printed from the internet) purporting to show that Agent Orange and other chemical substances were present at Travis Air Force Base.  However the Board does not find this document to be of significant probative value.  The Board notes first that the EPA report does not specify when such chemicals were allegedly used.  This report only notes that the air base was designated a Superfund site and does not provide documentary proof that Agent Orange and other similar herbicides were used, tested or stored at the base when the Veteran served there.  Because the most probative evidence of record indicates that there was no Agent Orange, or any other tactical herbicide, on base when the Veteran served there, the Board finds that the weight of the evidence is against a finding of exposure to a herbicide agent, as defined by 38 C.F.R. § 3.307(a) (6) (I), during active service.

In reaching the above determination, the Board has also considered the Veteran's own lay statements that his hypertension is somehow related to service (and herbicide exposure therein).  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id. 

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Notably, non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's hypertension is caused or related to events during his active service is not something that can be determined by mere observation.  Nor is this question simple.  Clinical testing as well as training are required to make the appropriate interpretations of the tests and reach conclusions about what the testing demonstrates in conjunction with the symptoms reported and other relevant evidence.  As such, the Board finds that the Veteran's statements as to the etiology of his hypertension are not competent evidence as to a nexus. 

Accordingly, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for hypertension is denied.


REMAND

The Veteran maintains that he currently has skin cancer, diabetes mellitus and a right knee disability related to service, to include claimed exposure to herbicides therein.  See February 2012 statement and July 2014 hearing transcript.

Pertinent treatment records appear to be outstanding in regard to these claims.  The Veteran testified during the July 2014 Board hearing that he had previously submitted private skin cancer treatment records dated in 1974.  He added that if these records were not included in the claims file, he could re-submit them.  On remand, these records should be associated with the claims file.  

Moreover, the Veteran has not been scheduled for VA examinations with regard to these issues.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Under the "low threshold" standard of McLendon, examinations to determine if there is a nexus between the Veteran's claimed disabilities and his service is warranted.  Prior to the examination, all outstanding, pertinent medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain a copy of any outstanding private treatment records pertaining to treatment of the Veteran's skin cancer, diabetes mellitus and right knee disability.  In any event, specifically request that the Veteran submit or provide a release for the 1974 private skin cancer treatment records.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. In the alternative, advise the Veteran and his attorney that they may submit outstanding pertinent private medical records. 

2.  Arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the nature and etiology of any skin cancer (or residuals thereof) present during the period of this appeal.  The claims file and VVA file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

The examiner is then requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed skin cancer is related to any incident of the Veteran's period of active military service (as distinguished from any post-service incident), to include any sun exposure or chemical exposure therein. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to determine the nature and etiology of his diabetes mellitus.  The claims file and VVA file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner is then requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed diabetes mellitus is related to any incident of the Veteran's period of active military service, to include any chemical exposure therein. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to determine the nature and etiology of any current or recent knee disability.  The claims file and VVA file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the review of the Veteran's pertinent history and sound medical principles, the examiner should provide an opinion, with supporting rationale, as to whether the Veteran's right knee disability is, at least as likely as not (a 50 percent or better probability), related to his active service.  In so doing, the examiner must acknowledge and discuss the Veteran's lay statements that sustained a right knee injury during service and has experienced knee pain since that time.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

6.  After undertaking any further development deemed warranted, readjudicate the Veteran's claims of entitlement to service connection for skin cancer, diabetes mellitus and a right knee disability.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his attorney and they should be afforded the requisite opportunity to respond.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


